Appeal by the defendant from a judgment of the County Court, Suffolk County (Weissman, J.), rendered February 28, 1985, convicting him of burglary in the second degree, upon his plea of guilty, and imposing sentence.
Judgment affirmed.
There having been no motion to set aside the plea, the adequacy of the defendant’s guilty plea has not been preserved for review as a matter of law (see, People v Pellegrino, 60 NY2d 636). In any event, under the circumstances, the plea allocution adequately established that the plea was entered knowingly, intelligently and voluntarily (see, People v Harris, 61 NY2d 9). Mollen, P. J., Thompson, Niehoff, Rubin and Kunzeman, JJ., concur.